1

2

3

4

5

6

7                                      UNITED STATES DISTRICT COURT

8                                 CENTRAL DISTRICT OF CALIFORNIA

9

10   PATRICK BAKKENES,                           )    Case No. CV 19-0214 FMO (AGRx)
                                                 )
11                        Plaintiff,             )    ORDER ADOPTING FINDINGS,
                                                 )    CONCLUSIONS AND
12                v.                             )    RECOMMENDATIONS OF UNITED
                                                 )    STATES MAGISTRATE JUDGE
13   MATTHEW G. WHITAKER, et al.,                )
                                                 )
14                        Defendants.            )
                                                 )
15                                               )

16         On April 11, 2019, the United States Magistrate Judge issued a Report and

17   Recommendation (Dkt. 24, “R&R”), recommending that petitioner’s request to withdraw his motion

18   for preliminary injunction (Dkt. 17, “Motion”), (see Dkt. 22, Petitioner’s Status Report at 2), be

19   granted. (See Dkt. 24, R&R). Given that no objections have been filed, (see, generally, Dkt.), IT

20   IS ORDERED THAT:

21         1.      The Magistrate Judge’s Report and Recommendation is hereby adopted;

22         2.      Petitioner’s request to withdraw his Motion for Preliminary Injunction is granted;

23         3.     The government’s shall file its Response Brief to petitioner’s Petition for Writ of

24   Habeas Corpus no later than May 31, 2019.

25         4.      Petitioner shall file his Reply Brief no later than July 1, 2019.

26   Dated this 6th day of May, 2019.

27                                                        ________________/s/__________________
                                                                    Fernando M. Olguin
28                                                             United States District Judge
